                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

KENNY GIPSON                                                                            PLAINTIFF

VS.                                 NO. 3:19-CV-03050-TLB

BRIAN DAVIS, Individually and in his
Official capacity as an employee of the
Baxter County Sheriff’s Department;
MIKE HOLLAND, Individually and
in his Official capacity as an employee
of the Baxter County Sheriff’s Department;
JOHN MONTGOMERY, Individually
and in his Official capacity as the Baxter
County Sheriff; and BAXTER COUNTY                                                    DEFENDANTS

                                             ANSWER
       Come now the Defendants, Brian Davis, Mike Holland, and John Montgomery, individually

and in their official capacities, and Baxter County, Arkansas (referred to collectively herein as the

Defendants) and for their Answer to the Plaintiff’s Complaint, state the following:

       1.      The Defendants affirmatively plead that the Constitution and laws of Arkansas, the

Constitution and laws of the United States, and the allegations in the Plaintiff’s Complaint speak for

themselves (the Defendants deny the allegations in the Plaintiff’s Complaint, as set forth herein), but

deny, as pleaded, the remainder of the allegations, and any contradictory allegations, in paragraph

1, of Plaintiff’s Complaint.

       2.      The Defendants admit, upon information and belief, that the Plaintiff is a U.S. citizen

and that he resided in Baxter County, Arkansas, in September, 2018, but deny, as pleaded, the

remainder of the allegations, and any contradictory allegations, in paragraph 2 of the Plaintiff’s

Complaint.

       3       The Defendants affirmatively plead that the Constitution and laws of Arkansas and

the Constitution and laws of the United States and the allegations in the Plaintiff’s Complaint speak

for themselves (the Defendants deny the allegations in the Plaintiff’s Complaint, as set forth herein)

and admit that Baxter County is a political subdivision of the State of Arkansas (the “Baxter County


                                                  1
Sheriff’s Department” is not, see motion to dismiss filed contemporaneously, which is adopted and

incorporated herein by reference, as if restated word for word), that John Montgomery is (and was,

in September, 2018) the Sheriff of Baxter County and that Mike Holland and Brian Davis are (and

were, in September, 2018) Baxter County deputies and certified law enforcement officers and have

received training in that regard, including but not limited to the Arkansas Law Enforcement Training

Acadey, but deny, as pleaded, the remainder of the allegations, and any contradictory allegations, in

paragraphs 3, 4, 5, 6, 7, 8, 9 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 of the Plaintiff’s Complaint.

        4.      The Defendants affirmatively plead that, on or about September 6, 2018, the

Plaintiff’s mother called the police for assistance because the Plaintiff was huffing compressed air,
threatening self-harm/suicide, and being very aggressive toward her, that deputies Davis and Holland

responded to the scene, that the paramedics would not go to the scene until the officers arrived in

light of the Plaintiff’s threatening words and/or behavior, that the officers took the compressed air

away from the Plaintiff and attempted to calm him down, that the Plaintiff would not calm down or

follow the officers’ instructions, but continued to engage in unruly and threatening behavior,

culminating in the Plaintiff pushing past the officers in the direction of the paramedics, others, the

street, and/or a vehicle, that the deputies independently (but nearly simultaneously) made the choice

to deploy their tasers to try to prevent the Plaintiff from harming himself or others, that the Plaintiff

went to the ground but remained highly combative, that the paramedics administered multiple doses

of a sedative, and that the paramedics then transported him away from the scene, but deny, as

pleaded, the remainder of the allegations, and any contradictory allegations, in paragraphs 20, 21,

22, 23, 24, and 28 of the Plaintiff’s Complaint.

        5.      The Defendants are without sufficient knowledge or information to admit or deny the

allegations in paragraphs 25, 26, and 27 of the Plaintiff’s Complaint and, therefore, deny the same.

        6.      The Defendants affirmatively plead that the Constitution and laws of Arkansas and

of the United States speak for themselves, but deny, as pleaded, the remainder of the allegations, and

any contradictory allegations, in paragraphs 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43,


                                                   2
44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 55, 56, 57, and 58 of Plaintiff’s Complaint, including all sub-

paragraphs.

       7.      The Defendants deny, as pleaded, the unnumbered “Wherefore” clause of Plaintiff’s

Complaint, including all sub-paragraphs/clauses.

       8.      The Defendants specifically and expressly deny each and every allegation of

Plaintiff’s Complaint not specifically and expressly admitted herein.

       9.      The Defendants assert and reserve the right to file an Amended Answer or other

responsive pleading(s) and/or to assert additional affirmative and other defenses after they have had

a chance to investigate the claims and allegations in Plaintiff’s Complaint.
       10.     The Defendants respectfully demand a trial by jury on all genuine issues of material

fact and join in the Plaintiff’s demand for the same, as set forth in paragraph 54 of Plaintiff’s

Complaint.

                                  AFFIRMATIVE DEFENSES
       11.     The Defendants assert the following affirmative defenses:

               A.      Punitive damages immunity, see City of Newport v. Fact Concerts, Inc., 453

                       U.S. 247, 69 L.Ed.2d 616, 101 S.Ct. 2748 (1981);

               B.      Qualified immunity;

               C.      Tort immunity and statutory tort immunity, see Ark. Code Ann. §21-9-301;

               D.      Sovereign immunity;

               E.      Statutory vicarious liability/respondeat superior immunity, see Ark. Code

                       Ann. §21-9-301;

               F.      The Defendants are not proper parties to a tort action in any event, see Ark.

                       Code Ann. § 23-79-210

               G.      Justification;

               H.      Mootness, as applicable;

               I.      Waiver/Estoppel/Laches;


                                                  3
               J.      Common Defense Doctrine;

               K.      Comparative fault;

               L       The Defendants avail themselves of all applicable defenses under Rules 8 and

                       12 of the Federal Rules of Civil Procedure;

               M.      The Plaintiff has failed to state a claim upon which relief can be granted;

               N.      The Defendants avail themselves of all statute of limitations defenses

                       applicable to this claim, including, but not limited to Ark. Code Ann. 16-56-

                       101, et seq.;

               O.      The Defendants reserve and preserve the right to assert any available
                       counterclaims and/or third-party claims under Fed. R. Civ. Proc. 13 & 14.

       WHEREFORE, the Defendants respectfully request that Plaintiff’s Complaint be dismissed

and for any and all other just and proper relief to which they are entitled.



                                               Respectfully submitted,

                                               BRIAN DAVIS, Individually and in his
                                               Official capacity as an employee of the
                                               Baxter County Sheriff’s Department;
                                               MIKE HOLLAND, Individually and
                                               in his Official capacity as an employee
                                               of the Baxter County Sheriff’s Department;
                                               JOHN MONTGOMERY, Individually
                                               and in his Official capacity as the Baxter
                                               County Sheriff; and Baxter County, Arkansas,
                                               Defendants

                                               Jason E. Owens
                                               Ark. Bar. No. 2003003
                                               JASON OWENS LAW FIRM, P.A.
                                               Mailing Address: P.O. Box 850
                                               Conway, Arkansas 72033-0850
                                               Physical Address: 1023 Main Street, Suite 203
                                               Conway, Arkansas 72032
                                               Telephone: (501) 764-4334
                                               Telefax: (501) 764-9173
                                               email: owens@jowenslawfirm.com



                                                  4
